Citation Nr: 0605127	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for loss of left eye 
vision.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for an astrocytoma.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bowel and bladder 
incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

Procedural history

The veteran served on active duty from May 1967 to February 
1970.  Service in the Republic of Vietnam is indicated by the 
record.

In a March 2000 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for loss of left 
eye vision and for incontinence of the bowel and bladder.  
The RO, at that time, also determined that new and material 
evidence had not been submitted that would serve to reopen 
previously-denied claims of entitlement to service connection 
for bilateral hearing loss and for an astrocytoma.  
The veteran disagreed with that decision as to all four 
issues.  

In July 2000, a statement of the case (SOC) was issued with 
reference to the claims for service connection for left eye 
loss of vision and for incontinence of the bowel and bladder, 
with the veteran perfecting his appeal of those issues by 
submitting a substantive appeal (VA Form 9) in September 
2000.  In August 2001, the RO issued a SOC with regard to its 
denial of the veteran's claims for hearing loss and an 
astrocytoma, with the veteran perfecting his appeal of those 
issues by submitting a VA Form 9 in September 2001.

In January 2004, a personal hearing was held before the 
undersigned Veterans Law Judge, by means of video 
teleconferencing.  A transcript of that hearing has been 
associated with the veteran's VA claims file.

In August 2005, the Board sought an independent medical 
opinion.  A response was  received in September 2005.  In 
October 2005, the veteran and his representative were 
furnished with a copy of this response, and were advised that 
they had 60 days from that date in which to review the 
medical opinion and submit any additional evidence or 
argument they sought to submit.  Additional evidence was 
received in December 2005.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In a March 2000 rating decision, the RO determined that new 
and material evidence had not been submitted that would serve 
to reopen claims of service connection for peripheral 
neuropathy, impotency, and a skin disorder, all claimed as 
due to Agent Orange exposure.  In a July 2003 rating 
decision, the RO denied a claim of entitlement to service 
connection for leg shortening and a claim of entitlement to 
an increased disability rating for service-connected post-
traumatic stress disorder.  
The veteran was notified of those decisions and of his 
appellate rights.  He did not submit a timely notice of 
disagreement.  Those issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  
See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued].

The veteran has raised a claim of entitlement to service 
connection for tinnitus; 
see a statement from veteran's representative dated in 
September 2003.  That issue has not been considered by the 
RO, and it is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  Loss of left eye vision is not shown during service, and 
the initial manifestation of this disability many years 
following service is not shown to be related thereto.

2.  In a May 1982 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of that decision, and of his appellate rights; he 
did not initiate an appeal. 

3.  The evidence received since the RO's May 1982 rating 
decision is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.

4.  In a March 1994 rating decision, the RO denied service 
connection for an astrocytoma.  The veteran was notified of 
that decision, and of his appellate rights; he did not 
initiate an appeal. 

5.  The evidence received since the RO's March 1994 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.

6.  In a February 1997 rating decision, the RO denied service 
connection for bowel and bladder incontinence.  The veteran 
was notified of that decision, and of his appellate rights; 
he did not initiate an appeal. 

7.  The evidence received since the RO's February 1997 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Loss of left eye vision was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304 (2005).

2.  The RO's May 1982 rating decision, wherein service 
connection for hearing loss was denied, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

3.  The evidence received since the May 1982 rating decision, 
with regard to the claim of service connection for hearing 
loss, is new and material, and the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.   The RO's March 1994 rating decision, wherein service 
connection for an astrocytoma was denied, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

5.  The evidence received since the March 1994 rating 
decision, with regard to a claim of service connection for an 
astrocytoma, is not new and material, and the claim of 
entitlement to service connection for an astrocytoma has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

6.  The RO's February 1997 rating decision, wherein service 
connection for bowel and bladder incontinence loss was 
denied, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

7.  The evidence received since the February 1997 rating 
decision, with regard to a claim of service connection for 
bowel and bladder incontinence, is not new and material, and 
the claim of entitlement to service connection for bowel and 
bladder incontinence has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for loss of use of 
the left eye.  The veteran is also ultimately seeking service 
connection for bilateral hearing loss, an astrocytoma, and 
bowel and bladder incontinence.  Implicit in his presentation 
is the contention that he has submitted new and material 
evidence that is sufficient to reopen these three claims, 
which had been denied previously by the RO in May 1982 (with 
regard to hearing loss), in March 1994 (with regard to an 
astrocytoma) and in February 1997 (with regard to bowel and 
bladder incontinence).

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
generally applicable to this appeal.

However, with regard to the three claims to reopen a 
previously denied claim, the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims, and the second 
sentence of 3.159(c), were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are therefore not relevant in 
the instant case as to the veteran's claims, inasmuch as his 
requests to reopen his claims were received by VA in 2000.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, the veteran was apprised of the information and 
evidence that would substantiate his claim by the rating 
decision rendered in March 2000, the SOCs issued in July 2000 
and August 2001, and by the supplemental statement of the 
case (SSOC) issued in July 2003.  In addition, he was advised 
in the August 2001 SOC as to what specifically constituted 
"new and material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In a letter 
dated in April 2003, the RO informed the veteran that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, and would try to help him 
obtain such things as medical records, employment records, or 
records from other federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the April 2003 letter, the veteran was advised that he was to 
provide VA with enough information about these records so 
that V could request them from the agency or person who had 
them.  He was furnished with VA Form 21-4138, Statement in 
Support of Claim, and VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  He was also advised that he was to tell VA about 
any additional information or evidence that he wanted VA to 
obtain for him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The July 2003 SSOC set forth the 
provisions of the VCAA, as incorporated into regulation at 
38 C.F.R. § 3.159, to include 38 C.F.R. § 3.159(b) (1), which 
advises that "VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  This notice informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the April 2003 VCAA letter, together 
with the July 2000 and August 2001 SOCs, and the July 2003 
SSOC, properly notified the veteran of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claims, and it properly 
indicated which portion of that information and evidence is 
to be provided by him and which portion VA would attempt to 
obtain on his behalf.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
VCAA notice was sent to the veteran in April 2003, subsequent 
to the RO's decision of March 2000.   However, the veteran's 
claims were re-adjudicated by the RO in July 2003, as 
indicated by the SSOC issued at that time.  Thus, the veteran 
was provided with adequate VCAA notice and was allowed ample 
opportunity to respond thereto.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the veteran was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA, and that additional VCAA notice is 
unnecessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].



Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claims 
herein in which the veteran is seeking to reopen previously-
denied claims of entitlement to service connection for 
bilateral hearing loss, an astrocytoma and bowel and bladder 
incontinence, were submitted prior to August 29, 2001.  Thus, 
the duty to assist does not attach.

In any event, the Board notes that additional development, in 
the form of a VA expert medical opinion, was in fact 
undertaken in the course of the veteran's appeal.  In 
addition, all available VA and private medical records have 
been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been represented by a veterans 
service organization.  As noted above, he requested, and was 
accorded, a hearing before the undersigned Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits 
as to the issues on appeal.

1.  Entitlement to service connection for loss of left eye 
vision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

Preliminarily, the Board notes that the issue of service 
connection for loss of left eye vision that is the subject of 
this appeal is limited to the question of service connection 
on a direct basis.

As indicated above, Hickson requires that three elements be 
satisfied: a current disability, an in-service disease or 
injury, and a nexus between the current disability and the 
in-service disease or injury.  

With regard to loss of left eye vision, medical records show 
that the veteran reported loss of vision in his left eye in 
1995, and referred to the ongoing presence of this disability 
at his hearing in January 2004.  The Board accordingly finds 
that Hickson element (1) is met.

With regard to Hickson element (2), the Board notes that the 
veteran's service medical records are devoid of findings of, 
or treatment for, left eye problems during service.  The 
reports of his service entrance and separation medical 
examinations, dated in April 1967 and February 1970, 
respectively, show that his eyes on each occasion were 
clinically evaluated as normal, and that distant left eye 
vision was recorded as 20/200, correctable with glasses to 
20/20.  [Refractive errors of the eye are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein].  Moreover, loss of left eye vision was initially 
noted approximately a quarter of a century after the veteran 
left military service.

In summary, there is no evidence of eye disease or injury in 
service.  Hickson element (2) has not been met, and the 
veteran's claim fails on that basis.

Failure to met Hickson element (2) means that Hickson element 
(3), a medical nexus, is also not met, inasmuch as there can 
be no nexus between two elements when only one element is 
shown to be manifested and indeed, no such nexus opinion is 
in fact of record.  

The one medical opinion which in any way addresses this 
matter is against the claim.  The independent medical opinion 
furnished in September 2005 shows that the veteran's loss of 
left eye vision was attributed in some manner to his 
astrocytoma, to include radiation treatment therefor.  

To the extent that the veteran himself is attempting to 
provide a nexus between his left eye disorder and his 
military service, his statements are not probative of a nexus 
between that disorder and his military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In brief, the medical evidence does not demonstrate that the 
veteran experienced left eye loss of vision during service 
[Hickson element (2)], or that there is a nexus between his 
current left eye loss of vision and in-service injury or 
disease [Hickson element 3)].  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for loss of left eye 
vision.



Additional comment

The veteran has claimed entitlement to service connection for 
loss of left eye vision as being directly due to his military 
service.  The Board has denied that claim immediately above.  

In the course of seeking service connection for loss of left 
eye vision, the veteran has also alleged that this disability 
is the product of his astrocytoma, either as caused by or due 
to radiation treatment therefor.  The question of service 
connection for loss of left eye vision has only been 
developed on a direct service connection basis, and the 
Board's discussion above has been limited to that question.  
The question of service connection on a secondary service-
connection basis, under 38 C.F.R. § 3.310(a), has not been 
developed by the RO and the Board cannot now adjudicate it.  
The Board observes, however, that since service connection 
for astrocytoma is also being denied in this decision, any 
claim of entitlement based on a secondary basis would 
necessarily fail also. 

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been submitted.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].



Presumption of soundness
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.
Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 2000, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The May 1982 rating decision 

In a May 1982 rating decision, the RO, in pertinent part, 
determined that service connection was not warranted for 
bilateral high frequency hearing loss.  Of record before the 
RO in May 1982 were the veteran's service medical records and 
the report of an April 1982 VA audiometric examination.  

The veteran's service medical records included the report of 
a service entrance examination, dated in April 1967, with the 
following audiometric test results, as converted to current 
ISO units:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
60
50
LEFT
15
10
10
65
55


The report of the veteran's service separation examination, 
dated in February 1970, shows the following audiometric test 
results, in ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The report of the April 1982 VA audiometric examination shows 
speech reception threshold of 12 decibels in the right ear, 
and 16 decibels in the left ear, with speech discrimination 
of 86 percent in the right ear and 84 percent in the left 
ear; the report indicates remarks by the examiner that the 
veteran had legitimate impairment in the speech frequencies, 
i.e., 2000 Hertz, but his responses to pure tone stimuli were 
unreliable, and that consequently the speech results provided 
the only stable estimate of the veteran's hearing.

The RO, in denying the veteran's claim, found that the 
evidence did not show that there was a "service related" 
increase in the veteran's pre-service hearing loss.  The 
veteran was notified of this decision in May 1982, but did 
not indicate disagreement therewith within one year 
thereafter.

The evidence since May 1982

The evidence associated with the veteran's claims file since 
May 1982 which is pertinent to his claim for service 
connection for hearing loss includes a January 1989 VA 
medical record showing that he reported experiencing hearing 
problems during service, and the reports of VA audiometric 
testing conducted between 1993 and 1995.  A November 1995 VA 
audiometric test showing hearing loss in each ear of 30 
decibels or greater for frequencies between 250 Hertz and 
8000 Hertz.  
The report of an October 2001 private audiometric evaluation 
shows hearing loss in each ear of 60 decibels or greater for 
frequencies between 250 Hertz and 6000 Hertz.  The report of 
a May 2005 VA audiometric test shows hearing loss in each ear 
of 30 decibels or greater for frequencies between 250 Hertz 
and 8000 Hertz.

The record also includes a September 2005 statement from a 
private medical specialist, asked by VA to review the medical 
evidence and comment on specific medical matters.  With 
regard the veteran's hearing loss, the specialist stated that 
the veteran's "hearing loss appears to have been present 
prior to his service but appears to have worsened during the 
time he was in Vietnam.. . . ."

Analysis

The RO's May 1982 rating decision denied the veteran's claim 
for service connection for hearing loss on the basis that 
there had not been a "service related" increase during 
service in the veteran's pre-existing hearing loss.  Since 
that decision, evidence has been submitted that indicates 
that an increase in disability may have occurred in service.  
In particular, the September 2005 statement from the private 
medical expert indicates that the veteran's pre-service 
hearing loss increased in severity during his period of 
active service.  This evidence is so significant that it must 
be considered in order to decide fairly the merits of the 
veteran's claim, inasmuch as it bears directly on the 
question of whether an element of Hickson is met.  The 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is accordingly reopened.

As was discussed in the VCAA section above, VA duty to assist 
the veteran attaches at this pint.  For reasons expressed in 
the REMAND section below, the Board believes that additional 
development must be undertaken before an informed decision in 
the merits of the veteran's claim may be undertaken. 



3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an astrocytoma 
has been submitted.

Relevant law and regulations

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Factual background

The March 1994 rating decision  

In a March 1994 rating decision, the RO denied the veteran's 
claim for an astrocytoma, based on its review of the 
veteran's medical records.  The RO noted that pertinent rules 
and regulations regarding service connection based on Agent 
Orange exposure did not allow for an astrocytoma to be 
presumed to have been incurred as a result of such exposure.  
The RO also found that the service medical records did not 
include any finding or mention of an astrocytoma, and that 
there was accordingly no basis upon which to grant the claim 
on a direct service connection basis.  A review of the 
medical evidence, to include VA medical records, show 
complaints of headaches beginning in approximately 1981, with 
treatment in 1989 and 1990 for brain tumors diagnosed as a 
malignant brain tumor or astrocytoma.

The veteran was notified of the RO's rating decision, and of 
appellate rights and procedures, but did not initiate an 
appeal within one year.

The evidence since March 1994

The evidence associated with the veteran's claims file since 
March 1994, with regard to the veteran's claim for service 
connection for an astrocytoma, includes VA medical records 
dated in 1995 and thereafter pertaining to treatment accorded 
him for various disabilities, to include headaches and other 
problems deemed to be the possible residual of surgery for 
removal of his brain tumor and subsequent radiation therapy.  
The record also includes a statement, solicited by VA, from a 
private physician, dated in September 2005 and noting, with 
regard to the manifestation of an astrocytoma, as follows:

[The veteran] appears to have developed 
symptoms of complex partial seizures in 
1988 and possibly a year earlier.  These 
seizures presumably arose from his tumor.  
They represent the symptoms that can most 
reliably be linked to his tumor. . . . It 
is possible that if his tumor contributed 
to some of his psychologic problems, the 
onset of symptoms from his tumor may have 
occurred earlier than 1987/1988.  
However, there is no evidence that his 
tumor was first clinically manifested 
during his period of service or within 
one year thereafter.  Astrocytomas may be 
present for several years prior to their 
diagnosis, but it would be unusual for 
these tumors to be present for more than 
10 years before they are detected.

. . . The causes of astrocytomas are 
largely unknown.  However, there is 
currently no definite evidence to suggest 
that the patient's astrocytoma is related 
to the veteran's military service, 
including presumed Agent Orange exposure 
in Vietnam.  Although studies are 
limited, the Institute of Medicine report 
suggests that there is no evidence that 
Agent Orange causes brain tumors. . . .

Analysis

The RO's denial in March 1994 was based on the absence of 
evidence that would satisfy either Hickson element (2), an 
in-service injury or disease, or Hickson element (3), a nexus 
between the current disability and service.  

The evidence associated with the veteran's claims file since 
March 1994, to include the August 2005 independent medical 
statement, does not provide new information that would 
indicate that there was, contrary to the prior evidence, an 
in-service brain tumor (or one that was manifested within one 
year after service separation).  Nor does the additionally 
added evidence suggest that there is any medical nexus 
between the veteran's astrocytoma and his military service.  

The treatment records dated after March 1994 show ongoing 
treatment for residuals of the brain tumor removal.  Such 
evidence is not new and material.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

Crucially, the independent medical opinion does not show that 
the veteran's astrocytoma was deemed to have been manifested 
in service or during the presumptive period.   Indeed, the 
expert stated that "there is no evidence that his tumor was 
first clinically manifested during his period of service or 
within one year thereafter.  Astrocytomas may be present for 
several years prior to their diagnosis, but it would be 
unusual for these tumors to be present for more than 10 years 
before they are detected."  Even if the Board was to assume, 
for the purpose of this discussion only, that the veteran's 
astrocytoma was manifested even ten years prior to its 
detection in 1989, this still places the onset of this 
disorder as of a date almost ten years subsequent to the 
veteran's separation from service in February 1970. 

As for element (3), medical nexus, there is still of record 
no competent medical evidence which suggests that the 
veteran's astrocytoma is related to his military service, to 
include presumed exposure to Agent Orange on Vietnam.  The 
medical expert merely opined that "there is currently no 
definite evidence to suggest that the patient's astrocytoma 
is related to [his] military service. . . ."  This is not 
material evidence and does not serve to reopen the claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].

The veteran continues to contend that his astrocytoma is 
related to his military service.  Such statements are 
essentially repetitive of statements he previously made.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Further, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
tinnitus to service. See Espiritu, supra.  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In brief, the evidence associated with the veteran's claims 
file since March 1994 is cumulative of the evidence that had 
already been of record, namely that the veteran had the 
claimed disability.  Establishment of the existence of a 
disability alone is not sufficient to make out a successful 
claim of entitlement to service connection; medical nexus 
evidence is also required.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  Lacking in 1994, and still lacking, 
is evidence which would tend to establish the second and 
particularly the third Hickson elements. The  additional 
evidence, accordingly, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.
The veteran's claim of entitlement to service connection for 
an astrocytoma, therefore, is not reopened.  The benefit 
sough on appeal remains denied.

Additional comments

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  However, 
competent medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus to service].

As has been explained above, there is no duty to assist when 
a claim has not been reopened.

To the extent that the veteran desires to pursue this claim 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bowel and 
bladder incontinence, to include entitlement due to Agent 
Orange exposure, has been submitted.

Preliminary matter

The issue of entitlement to service connection for bowel and 
bladder incontinence was previously denied by the RO in 
February 1997.  The veteran did not appeal.  That decision, 
accordingly, is final.  See 38 C.F.R. § 20.1103.  

The RO, in its adjudication of this matter in March 2000 and 
thereafter, did not characterize it as one that was 
previously denied and therefor requiring the submission of 
new and material evidence to reopen the claim.  The RO's 
failure to characterize the current appeal with regard to 
bowel and bladder incontinence is nonetheless irrelevant with 
regard to the Board's review of this claim.  Although the RO 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

It is clear that the veteran is seeking exactly the same 
benefits as he did in 1997. That claim was denied, and he did 
not appeal.  In essence, the veteran's December 1999 
application for VA benefits amounts to a request to reopen 
the previously denied claim.

The Federal Circuit has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The Board finds, therefore, that the proper issue on 
appeal is whether new and material evidence has been received 
which is sufficient to reopen the claim of entitlement to 
bowel and bladder incontinence, which was denied in 1997.  
The issue has been recharacterized accordingly on the title 
page.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim of service connection for 
bowel and bladder incontinence on its merits because in so 
doing, the RO accorded this claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  

As was noted above, the veteran has been amply apprised of 
what is required to establish his claim of entitlement to 
service connection for bowel and bladder incontinence.  
Moreover, an April 2003 letter specifically apprised the 
veteran as to what comprised new and material evidence.  See 
the April 10, 2003 letter from the RO to the veteran, pages 
1-2.  Any prejudice to the veteran that accrued due to the 
mischaracterization of this issue is mitigated by the notice 
he was provided during the course of this appeal.

Factual background

The February 1997 rating decision  

In a February 1997 rating decision, the RO, following review 
of evidence that included the veteran's service medical 
records, in pertinent part denied the veteran's claim of 
entitlement to service connection for bowel and bladder 
incontinence.  
The RO, at that time, concluded that a review of the medical 
evidence revealed no findings or reports of these problems, 
with the exception of a complaint of urinary incontinence in 
October 1995, and that none of the medical evidence dated 
thereafter showed any definite findings of either bowel or 
bladder dysfunction.  The RO noted that, on examination in 
November 1996, there were no objective findings of either 
bowel or bladder dysfunction or incontinence.

The veteran was notified of this decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within one year.  

The evidence received since February 1997

The evidence associated with the veteran's claims file since 
February 1997, as it pertains to his claim for service 
connection for bowel and bladder incontinence, includes a 
December 1999 VA treatment record noting that the veteran had 
total incontinence of the bladder and bowels, and VA medical 
records dated in 2001 and thereafter noting current treatment 
for complete bowel and bladder incontinence, the need for the 
veteran to wear adult diapers, and a reported 25-year history 
of incontinence.  

In addition, the September 2005 private medical opinion 
indicates, with regard to the etiology of bowel and bladder 
incontinence, the following:

. . . It is very unlikely that the bowel 
and bladder incontinence was caused by 
the tumor.  He appears to have a 
peripheral neuropathy and this may be a 
contributing factor to the incontinence.  
The cause of the neuropathy is unclear 
but Agent Orange could potentially be a 
factor.  He also received cisplatin 
chemotherapy for his tumor which may have 
contributed to the neuropathy. . . .

Analysis

The RO's February 1997 rating decision was based on the 
clinical absence of current bowel and bladder incontinence; 
that is, Hickson element (1), a current disability, was not 
satisfied.  The evidence associated with the veteran's claims 
file since that date includes medical records reflecting the 
current manifestation of bowel and bladder incontinence, 
thereby satisfying Hickson element (1).  

However, the evidence associated with the veteran's claims 
file since February 1997 does not suggest that Hickson 
elements (2) or (3), which were not met in 1997, are now 
satisfied.  The medical records reflecting treatment in 1999 
and thereafter do not show that the bowel and bladder 
incontinence were present during the veteran's period of 
service approximately 30 years previously, nor do they show 
that the veteran's bowel and bladder incontinence is related 
to service.  

The expert medical opinion shows that the veteran's 
incontinence was possibly due to chemotherapy for his tumor, 
or to peripheral neuropathy, but it does not indicate that 
the incontinence is related to service.  This opinion is 
against the veteran's claim and cannot serve to reopen it.  
See Villalobos, supra.

In brief, the evidence associated with the veteran's claims 
file since February 1997 fails to demonstrate that either 
Hickson element (2), an in-service disease or injury, or 
Hickson element (3), a medical nexus, is met.  In the absence 
of such findings, the medical evidence submitted since 
February 1997 is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim, and the veteran's claim of entitlement to 
service connection for bowel and bladder incontinence had not 
been reopened.

Additional comment

As was discussed with respect to the third issue on appeal, 
at a minimum what is required to reopen the claim is 
competent medical nexus evidence which serves to link the 
veteran's bowel and bladder incontinence with his military 
service. 

The independent medical opinion dated in September 2005 
includes the suggestion that Agent Orange exposure led to 
peripheral neuropathy, which in some manner precipitated 
bowel and bladder incontinence.  As noted above, however, a 
denial by the RO in March 2000 of the veteran's request to 
reopen his previously-denied claim for service connection for 
peripheral neuropathy due to Agent Orange exposure was not 
appealed by the veteran, and is therefore final. 

The veteran and his representative are advised that they may 
wish to again file a claim for service connection for 
peripheral neuropathy, based on the findings of the 
independent medical expert in September 2005, along with a 
claim for secondary service connection for incontinence.  The 
Board intimates no opinion, legal or factual, as to the 
outcome of any such claim(s).


ORDER

Service connection for loss of left eye vision is denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss has been reopened; to that extent 
only, the appeal is granted.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for an 
astrocytoma is not reopened.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
incontinence of the bowel and bladder is not reopened.


REMAND

Because the veteran's claim of entitlement to service 
connection for bilateral hearing loss has been reopened, it 
is now incumbent upon the RO to review the entire evidentiary 
record on a de novo basis with regard to this claim.  Failure 
to accomplish review of the complete evidentiary record 
following reopening of these claims would be prejudicial to 
the veteran; see Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

The Board additionally observes that the physician who 
furnished VA with an independent medical opinion in September 
2005 does not appear to have taken into account the 
military's use of ASA standards in reporting audiometric 
examinations prior to November 1967.  The Board accordingly 
is of the opinion that additional development of this claim, 
in the form of an audiologist's analysis of the evidence 
pertinent to hearing loss, in particular as contained in the 
veteran's service medical records, would be helpful.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran's claims file should be 
referred to an audiologist, who should 
review the medical evidence, in 
particular the veteran's service medical 
records, and render an opinion as to 
whether the audiometric examinations 
conducted during the veteran's period of 
active service reflect an increase in 
severity of any pre-existing disability, 
taking into account the use of ASA 
standards by the military prior to 
November 1967.  

2.  Following completion of any 
additional development deemed necessary, 
the RO should review the veteran's claim 
for service connection for bilateral 
hearing loss.  If the decision remains in 
any manner unfavorable, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and be provided with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be referred to the Board for appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


